Exhibit 10.8

EXECUTION VERSION

DOMESTIC SECURITY AGREEMENT

Dated May 12, 2011

From

The Grantors referred to herein

as Grantors

To

MORGAN STANLEY SENIOR FUNDING, INC.

as Collateral Agent



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

         Page   SECTION 1.   Grant of Security      2    SECTION 2.   Security
for Obligations      6    SECTION 3.   Grantors Remain Liable      6   
SECTION 4.   Delivery and Control of Security Collateral      6    SECTION 5.  
Maintaining the Collateral Account; Pledged Deposit Accounts      7   
SECTION 6.   Investing of Amounts in the Collateral Account      8    SECTION 7.
  Release of Amounts      8    SECTION 8.   Representations and Warranties     
8    SECTION 9.   Further Assurances      11    SECTION 10.   As to Equipment
and Inventory      12    SECTION 11.   Insurance      12    SECTION 12.  
Post-Closing Changes      13    SECTION 13.   As to Intellectual Property
Collateral      13    SECTION 14.   Voting Rights; Dividends; Etc.      14   
SECTION 15.   As to the Assigned Agreements      15    SECTION 16.   As to
Letter-of-Credit Rights      16    SECTION 17.   Commercial Tort Claims      17
   SECTION 18.   Transfers and Other Liens; Additional Shares      17   
SECTION 19.   Collateral Agent Appointed Attorney in Fact      17    SECTION 20.
  Collateral Agent May Perform      18    SECTION 21.   The Collateral Agent’s
Duties      18    SECTION 22.   Remedies      18    SECTION 23.   Indemnity and
Expenses      20    SECTION 24.   Amendments; Waivers; Additional Grantors; Etc.
     20   

 

ii



--------------------------------------------------------------------------------

SECTION 25.   Notices, Etc.      20    SECTION 26.   Continuing Security
Interest; Assignments under the Credit Agreement      21    SECTION 27.  
Release; Termination      21    SECTION 28.   Execution in Counterparts      22
   SECTION 29.   Governing Law      22   

Schedules

 

Schedule I    -    Investment Property Schedule II    -    Pledged Deposit
Accounts Schedule III    -    Securities Accounts Schedule IV    -   
Commodities Accounts Schedule V    -    Assigned Agreements Schedule VI    -   
Intellectual Property Schedule VII    -    Commercial Tort Claims Schedule VIII
   -    Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number Schedule IX    -   
Changes in Name, Location, Etc. Schedule X    -    Locations of Equipment and
Inventory Schedule XI    -    Letters of Credit Schedule XII    -    Bilateral
Obligations Exhibits       Exhibit A    -    Form of Consent and Agreement
Exhibit B    -    Form of Copyright Security Agreement Exhibit C    -    Form of
Patent Security Agreement Exhibit D    -    Form of Trademark Security Agreement
Exhibit E    -    Form of Domestic Security Agreement Supplement

 

iii



--------------------------------------------------------------------------------

DOMESTIC SECURITY AGREEMENT

DOMESTIC SECURITY AGREEMENT dated May 12, 2011 (this “Agreement”) made by
SENSATA TECHNOLOGIES FINANCE COMPANY, LLC, a Delaware limited liability company
(the “US Borrower”), and the other Persons listed on the signature pages hereof
(together with the US Borrower, the “Grantors”), to Morgan Stanley Senior
Funding, Inc., as collateral agent (together with any successor collateral agent
appointed pursuant to Article 9 of the Credit Agreement referred to below, the
“Collateral Agent”) for the Secured Parties (as defined in the Credit Agreement
referred to below).

PRELIMINARY STATEMENTS

The US Borrower, SENSATA TECHNOLOGIES B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands (the “BV Borrower” and together with the US Borrower,
the “Borrowers”), and SENSATA TECHNOLOGIES INTERMEDIATE HOLDING B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, have entered into a Credit
Agreement dated as of May 12, 2011 (such agreement, as it may hereafter be
amended, amended and restated, supplemented or otherwise modified from time to
time, being the “Credit Agreement”) with the Guarantors (as defined in the
Credit Agreement), the Lenders (as defined in the Credit Agreement), the Initial
L/C Issuer (as defined in the Credit Agreement), the Initial Swing Line Lender
(as defined in the Credit Agreement) and the Administrative Agent (as defined in
the Credit Agreement).

The Borrowers and their Subsidiaries have entered into or may from time to time
enter into lines of credit (committed or uncommitted) and other similar
arrangements (the “Bilateral Obligations”) with Lenders or their Affiliates and
certain other financial institutions as initially set forth on Schedule XII
hereto and as such schedule may be amended from time to time upon written notice
by the Borrowers to the applicable Lenders or Affiliates and certain other
financial institutions (each, in such capacity, a “Bilateral Provider”).

Each Grantor is the owner of the shares of stock or other Equity Interests (as
defined in the Credit Agreement) (the “Initial Pledged Equity”) set forth
opposite such Grantor’s name on and as otherwise described in Part I of Schedule
I hereto and issued by the Persons named therein and of the indebtedness (the
“Initial Pledged Debt”) set forth opposite such Grantor’s name on and as
otherwise described in Part II of Schedule I hereto and issued by the obligors
named therein.

Each Grantor is the owner of the deposit accounts (the “Pledged Deposit
Accounts”) set forth opposite such Grantor’s name on Schedule II hereto.

Each Grantor is the owner of the securities accounts (the “Securities Accounts”)
set forth opposite such Grantor’s name on Schedule III hereto.

Each Grantor has rights in and to all commodity contracts (the “Pledged
Commodity Contracts”) carried from time to time in each such Grantor’s
commodities accounts (the “Commodities Accounts”) set forth opposite such
Grantor’s name on Schedule IV hereto.

The US Borrower will be the owner of an account to be opened at the request of
the Collateral Agent (the “Collateral Account”).

It is a condition precedent to the making of Loans by the Lenders and the
issuance of Letters of Credit by the L/C Issuer under the Credit Agreement and
the entry into Secured Hedge Agreements by the

 

Domestic Security Agreement



--------------------------------------------------------------------------------

Hedge Banks from time to time that the Grantors shall have granted the security
interest contemplated by this Agreement. Each Grantor will derive substantial
direct and indirect benefit from the transactions contemplated by the Loan
Documents and the Bilateral Providers.

Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9. “UCC” means the
Uniform Commercial Code as in effect from time to time in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

NOW, THEREFORE, in consideration of the premises and in order to induce (i) the
Lenders to make Loans and issue Letters of Credit under the Credit Agreement,
(ii) the Bilateral Providers to provide or continue to provide Bilateral
Obligations to time and (iii) the Hedge Banks to enter into Secured Hedge
Agreements from time to time, each Grantor hereby agrees with the Collateral
Agent for the ratable benefit of the Secured Parties as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
such Grantor’s right, title and interest in and to the following, in each case,
as to each type of property described below, whether now owned or hereafter
acquired by such Grantor, wherever located, and whether now or hereafter
existing or arising (collectively, the “Collateral”):

(a) all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures, and
all parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the UCC (any and all such property being the “Equipment”);

(b) all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (ii) goods in
which such Grantor has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor), and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);

(c) all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (any and all of such accounts, chattel paper, instruments,
deposit accounts, letter-of-credit rights, general intangibles and other
obligations, to the extent not referred to in subsection (d), (e) or (f) below,
being the “Receivables,” and any and all such

 

2



--------------------------------------------------------------------------------

supporting obligations, security agreements, mortgages, Liens, leases, letters
of credit and other contracts being the “Related Contracts”);

(d) the following (collectively, the “Security Collateral”):

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto;

(ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

(iii) all additional shares of stock and other Equity Interests from time to
time acquired by such Grantor in any manner (such shares and other Equity
Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all warrants, rights or options issued thereon or
with respect thereto; provided, however, that Security Collateral shall not
include more than 65% of the voting Equity Interests of any Foreign Subsidiary
or any Subsidiary that is a disregarded entity for United States federal income
tax purposes and the assets substantially all of which consist of the Equity
Interests of one or more Foreign Subsidiaries;

(iv) all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

(v) the Securities Accounts, the Commodities Accounts, all Pledged Commodity
Contracts from time to time carried in the Commodities Accounts, all security
entitlements with respect to all financial assets from time to time credited to
the Securities Accounts or the Commodities Accounts, and all financial assets,
and all dividends, distributions, return of capital, interest, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Pledged
Commodity Contracts, security entitlements or financial assets and all warrants,
rights or options issued thereon or with respect thereto; and

(vi) all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) in which such Grantor has now, or acquires from time to time
hereafter, any right, title or interest in any manner, and the certificates or
instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such investment property and all
warrants, rights or options issued thereon or with respect thereto;

 

3



--------------------------------------------------------------------------------

(e) each of the agreements listed on Schedule V hereto and each Secured Hedge
Agreement to which such Grantor is now or may hereafter become a party, in each
case as such agreements may be amended, amended and restated, supplemented or
otherwise modified from time to time (collectively, the “Assigned Agreements”),
including, without limitation, (i) all rights of such Grantor to receive moneys
due and to become due under or pursuant to the Assigned Agreements, (ii) all
rights of such Grantor to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Assigned Agreements, (iii) claims of such
Grantor for damages arising out of or for breach of or default under the
Assigned Agreements and (iv) the right of such Grantor to terminate the Assigned
Agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder (all such Collateral being the “Agreement
Collateral”);

(f) the following (collectively, the “Account Collateral”):

(i) the Pledged Deposit Accounts, the Collateral Account and all funds and
financial assets from time to time credited thereto (including, without
limitation, all Cash Equivalents), and all certificates and instruments, if any,
from time to time representing or evidencing the Pledged Deposit Accounts or the
Collateral Account;

(ii) all promissory notes, certificates of deposit, checks and other instruments
from time to time delivered to or otherwise possessed by the Collateral Agent
for or on behalf of such Grantor in substitution for or in addition to any or
all of the then existing Account Collateral; and

(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral; and

(g) the following (collectively, the “Intellectual Property Collateral”):

(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);

(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);

(iii) all copyrights, including, without limitation, copyrights in Computer
Software (as hereinafter defined), internet web sites and the content thereof,
whether registered or unregistered (“Copyrights”);

(iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);

 

4



--------------------------------------------------------------------------------

(v) all confidential and proprietary information, including, without limitation,
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including,
without limitation, technical data, financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information (collectively, “Trade Secrets”), and all other
intellectual, industrial and intangible property of any type, including, without
limitation, industrial designs and mask works;

(vi) all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth in Schedule IV hereto, together with all reissues,
divisions, continuations, continuations-in-part, extensions, renewals and
reexaminations thereof;

(vii) all tangible embodiments of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(viii) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which such
Grantor, now or hereafter, is a party or a beneficiary (all of the foregoing
collectively referred to as “IP Agreements”); and

(ix) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

(h) the commercial tort claims described in Schedule VII hereto (together with
any commercial tort claims as to which the Grantors have complied with the
requirements of Section 17, the “Commercial Tort Claims Collateral”);

(i) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and

(j) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in subsections (a) through (i) of this Section 1) and, to the extent
not otherwise included, all (A) payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, and (B) cash.

Notwithstanding anything herein to the contrary, this Agreement shall not
constitute a grant of security interest in (and the term “Collateral” shall be
deemed not to include) (A) any joint venture, lease, license, contract, property
rights or agreement to which any Grantor is a party or any of its rights or
interests thereunder, to the extent that and for so long as (but only for so
long as), the grant of such security interest shall (1) constitute or result in
the abandonment, invalidation or unenforceability under applicable law of any
right, title or interest of any Grantor therein or (2) constitute or result in a
material breach or termination pursuant to the terms of, or a material default,
under, any such joint venture, lease, license, contract, property rights or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor

 

5



--------------------------------------------------------------------------------

provision or provisions)); provided that such Grantor shall use commercially
reasonable efforts to obtain consents necessary for the granting of such Lien on
such property hereunder; or (B) any Equipment owned by any Grantor that is
subject to a purchase money Lien or a Capitalized Lease (as defined in the
Credit Agreement) permitted pursuant to the Credit Agreement if the contract or
other agreement in which such Lien is granted (or in the documentation providing
for such Capitalized Lease) prohibits the creation of any other Lien on such
Equipment, but only, in each case, to the extent and for so long as (but only
for so long as), the Indebtedness (as defined in the Credit Agreement) secured
by the applicable Lien or the applicable Capitalized Lease has not been repaid
in full or the applicable prohibition has not otherwise been removed or
terminated; provided that any proceeds, substitutions or replacements of any
property included in subclauses (A) and (B) above shall not be excluded (unless
such proceeds, substitutions or replacements would itself constitute property
excluded under subclause (A) or (B)).

SECTION 2. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all Obligations, “Guaranteed Obligations” (as defined in
the Domestic Guaranty), Cash Management Obligations, Secured Hedge Obligations
and Bilateral Obligations of such Grantor now or hereafter existing, whether
direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such obligations being the “Secured Obligations”). Without limiting the
generality of the foregoing, this Agreement secures, as to each Grantor, the
payment of all amounts that constitute part of the Secured Obligations and would
be owed by such Grantor to any Secured Party under the Loan Documents, but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party.
Notwithstanding anything in this Agreement or the Credit Agreement to the
contrary, (i) the aggregate principal amount of all Bilateral Obligations
secured hereby shall not exceed $40,000,000 and (ii) to the extent that
Bilateral Obligations are cash collateralized or otherwise secured (other than
pursuant to this Agreement), such Bilateral Obligations shall not be secured
hereby.

SECTION 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

SECTION 4. Delivery and Control of Security Collateral. (a) All certificates or
instruments representing or evidencing Security Collateral in excess of
$2,500,000 in principal amount individually shall be delivered to and held by or
on behalf of the Collateral Agent pursuant hereto and shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Collateral Agent. Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the right,
at any time, to (i) transfer to or to register in the name of the Collateral
Agent or any of its nominees any or all of the Security Collateral and
(ii) exchange certificates or instruments representing or evidencing Security
Collateral for certificates or instruments of smaller or larger denominations;
provided that the Collateral Agent provides written notice to the applicable
Grantor.

(b) Upon the occurrence and during the continuance of an Event of Default,
promptly upon the request of the Collateral Agent, with respect to any Security
Collateral that constitutes an uncertificated security, the relevant Grantor
will use commercially reasonable efforts to cause the

 

6



--------------------------------------------------------------------------------

issuer thereof either (i) to register the Collateral Agent as the registered
owner of such security or (ii) to agree with such Grantor and the Collateral
Agent that upon receipt of a notice of exclusive control following the
occurrence and during the continuance of an Event of Default, such issuer will
comply with instructions with respect to such security originated by the
Collateral Agent without further consent of such Grantor, such agreement to be
in form and substance reasonably satisfactory to the Collateral Agent (such
agreement being an “Uncertificated Security Control Agreement”).

(c) Upon the occurrence and during the continuance of an Event of Default,
promptly upon the request of the Collateral Agent, with respect to the
Securities Accounts and any Security Collateral that constitutes a security
entitlement with an aggregate value in excess of $2,500,000 and as to which the
financial institution acting as Collateral Agent hereunder is not the securities
intermediary, the relevant Grantor will use commercially reasonable efforts to
cause the securities intermediary with respect to such Account or security
entitlement either (i) to identify in its records the Collateral Agent as the
entitlement holder thereof or (ii) to agree with such Grantor and the Collateral
Agent that such securities intermediary will comply with entitlement orders
originated by the Collateral Agent without further consent of such Grantor, such
agreement to be in form and substance reasonably satisfactory to the Collateral
Agent (a “Securities Account Control Agreement”).

(d) Upon the occurrence and during the continuance of an Event of Default,
promptly upon the request of the Collateral Agent, with respect to the
Commodities Accounts and any Security Collateral that constitutes a commodity
contract with an aggregate value in excess of $2,500,000 at any time, such
Grantor will use commercially reasonable efforts to cause the commodity
intermediary with respect to such Account or commodity contract either (i) to
identify in its records the Collateral Agent as the beneficiary thereof or
(ii) to agree in an agreement with such Grantor and the Collateral Agent that
such commodity intermediary will apply any value distributed on account of such
commodity contract as directed by the Collateral Agent without further consent
of such Grantor, such authenticated record to be in form and substance
reasonably satisfactory to the Collateral Agent (such agreement being a
“Commodity Account Control Agreement”).

(e) Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall have the right to transfer to or to register in the name
of the Collateral Agent or any of its nominees any or all of the Security
Collateral, subject only to the revocable rights specified in Section 14(a). In
addition, the Collateral Agent shall have the right upon the occurrence and
during the continuance of an Event of Default to convert Security Collateral
consisting of financial assets held directly by the Collateral Agent to Security
Collateral consisting of financial assets credited to one or more of the
applicable Securities Accounts or the Collateral Account.

(f) Upon the request of the Collateral Agent upon the occurrence and during the
continuance of an Event of Default, each Grantor will notify each issuer of
Security Collateral granted by it hereunder that such Security Collateral is
subject to the security interest granted hereunder.

SECTION 5. Maintaining the Collateral Account; Pledged Deposit Accounts. So long
as any Loan or any other Obligation of any Loan Party under any Loan Document
shall remain unpaid (other than contingent indemnification obligations not yet
accrued and payable and which by their terms survive termination of the Loan
Document), any Letter of Credit shall be outstanding, or any Lender shall have
any Commitment; provided that Letters of Credit shall be deemed no longer
outstanding hereunder in accordance with the Cash Collateralization or
back-to-back letter of credit provisions set forth in Section 2.03(g) of the
Credit Agreement:

(a) Subject to the last sentence of this Section 5(a), each Grantor will
maintain the Collateral Account and the Pledged Deposit Accounts only with the
financial institution acting as

 

7



--------------------------------------------------------------------------------

Collateral Agent hereunder or with a bank (a “Pledged Account Bank”) that has
agreed with such Grantor and the Collateral Agent to comply, upon the occurrence
and during the continuance of an Event of Default, with instructions originated
by the Collateral Agent directing the disposition of funds in such deposit
account without the further consent of such Grantor, such agreement to be in
form and substance reasonably satisfactory to the Collateral Agent (a “Deposit
Account Control Agreement”); provided, however, this Section 5(a) shall not
apply to deposit accounts (i) to the extent the average daily balance,
measurable over a trailing 30-day period, on deposit in each such deposit
account does not exceed $5,000,000 at any time or (ii) operated solely as a
payroll account. Subject to the last sentence of this Section 5(a), each Grantor
agrees that at no time shall the average daily balance, measurable over a
trailing 30-day period, on deposit in all deposit accounts for which there is
not in effect a Deposit Account Control Agreement exceed $15,000,000.
Notwithstanding anything in this Agreement or any other Loan Documents to the
contrary, the Grantors shall not have any obligation to execute and deliver or
otherwise subject any deposit account to an Account Control Agreement during the
first 120 days following the Closing Date (or such later date as the Collateral
Agent may otherwise agree in its sole and reasonable discretion).

(b) The Collateral Agent may, at any time and without notice to, or consent
from, the Grantor, transfer, or direct the transfer of, funds from the Pledged
Deposit Accounts or the Collateral Account to satisfy the Grantor’s Obligations
under the Loan Documents if an Event of Default shall have occurred and be
continuing.

SECTION 6. Investing of Amounts in the Collateral Account. During periods when
the Collateral Agent exercises sole control over the Collateral Account, the
Collateral Agent shall, subject to the provisions of Sections 5, 7 and 22:
(a) from time to time, invest, or direct the applicable Pledged Account Bank to
invest, amounts received with respect to the Collateral Account in such Cash
Equivalents credited to the Collateral Account as the Borrower may select and
the Collateral Agent may approve, (b) from time to time, invest interest paid on
the Cash Equivalents referred to in subsection (a) above and reinvest other
proceeds of any such Cash Equivalents that may mature or be sold, in each case
in such Cash Equivalents credited in the same manner, (c) deposit interest and
proceeds that are not invested or reinvested in Cash Equivalents as provided
above in the Collateral Account and (d) have the right to exchange, or direct
the applicable Pledged Account Bank to exchange, such Cash Equivalents for
similar Cash Equivalents of smaller or larger determinations, or for other Cash
Equivalents, credited to the Collateral Account.

SECTION 7. Release of Amounts. To the extent that (i) any proceeds were
deposited in the Collateral Account or a Pledged Deposit Account during the
continuance of an Event of Default and (ii) there are remaining proceeds in such
Collateral Account or Pledged Deposit Account upon the termination of such Event
of Default, so long as no Event of Default shall have occurred and be
continuing, the Collateral Agent will pay and release, or direct the applicable
Pledged Account Bank to pay and release, to the applicable Grantor or at its
order or, at the request of such Grantor, to the Collateral Agent to be applied
to the Obligations of the Grantors under the Loan Documents, such amount, if
any, as is then on deposit in such Collateral Account or Pledged Deposit
Account, in each case to the extent permitted to be released under the terms of
the Credit Agreement.

SECTION 8. Representations and Warranties. Each Grantor represents and warrants
as follows:

(a) Such Grantor’s exact legal name, as defined in Section 9-503(a) of the UCC,
is correctly set forth in Schedule VIII hereto. Such Grantor’s location, chief
executive office, type of organization, jurisdiction of organization and
organizational identification number, if any, is set forth in Schedule VIII
hereto and is accurate in all material respects. Within the five years preceding
the date hereof, such Grantor has not changed its legal name, location (as
defined in the UCC), chief executive

 

8



--------------------------------------------------------------------------------

office, type of organization, jurisdiction of organization or organizational
identification number, if any, from those set forth in Schedule VIII hereto
except as set forth in Schedule IX hereto.

(b) Such Grantor is the legal and beneficial owner of the Collateral granted or
purported to be granted by it free and clear of any Lien, claim, option or right
of others, except for the security interest created under this Agreement or
otherwise permitted under the Credit Agreement. No effective financing statement
or other instrument similar in effect covering all or any part of the Collateral
or listing such Grantor as debtor is on file in any relevant recording office,
except such as may have been filed in favor of the Collateral Agent relating to
the Loan Documents or as otherwise permitted under the Credit Agreement.

(c) All of the Equipment and Inventory (other than Equipment and Inventory that
is (i) located at customer or supplier locations in the normal course of
business or (ii) in transit or out for repair or further process) of such
Grantor are located at the places specified therefor in Schedule X hereto or at
another location as to which such Grantor has complied with the requirements of
Section 10(a) or otherwise have an aggregate book value of no more than
$10,000,000.

(d) None of the Receivables or Agreement Collateral is evidenced by a promissory
note or other instrument in excess of (i) $5,000,000 individually and
(ii) $10,000,000 in the aggregate, that has not been delivered to the Collateral
Agent.

(e) If such Grantor is an issuer of Security Collateral, such Grantor confirms
that it has received notice of the security interest granted hereunder.

(f) The Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and non-assessable (to the
extent such term is applicable). The Pledged Debt pledged by such Grantor
hereunder has been duly authorized, authenticated or issued and delivered, is
the legal, valid and binding obligation of the issuers thereof, is not in
default and, to the extent applicable, is evidenced by one or more promissory
notes (which promissory notes have been delivered to the Collateral Agent).

(g) The Initial Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule I hereto. The Initial Pledged Debt constitutes all of the
outstanding indebtedness in excess of (i) $2,500,000 individually and
(ii) $5,000,000 in the aggregate, owed to such Grantor by the issuers thereof
and is outstanding in the principal amount indicated on Schedule I hereto.

(h) Such Grantor has no material investment property, other than the material
investment property listed on Schedule I hereto and additional investment
property as to which such Grantor has complied with the requirements of
Section 4.

(i) The Assigned Agreements to which such Grantor is a party, true and complete
copies of which (other than the Secured Hedge Agreements) have been furnished to
the Collateral Agent, have been duly authorized, executed and delivered by all
parties thereto, have not been amended, amended and restated, supplemented or
otherwise modified, other than in accordance with their terms, are in full force
and effect and are binding upon and enforceable against all parties thereto in
accordance with their terms. There exists no material default under any Assigned
Agreement to which such Grantor is a party by any party thereto. Each party to
the Assigned Agreements listed on Schedule V hereto to which such Grantor is a
party other than the Grantors has executed and delivered to such Grantor a
consent, in substantially the form of Exhibit A hereto or otherwise in form and
substance reasonably satisfactory to

 

9



--------------------------------------------------------------------------------

the Collateral Agent, to the grant of a security interest in such Assigned
Agreement to the Collateral Agent pursuant to this Agreement.

(j) Such Grantor has no deposit accounts to the extent that the average daily
balance, measurable over a 30-day trailing period, on deposit in each such
deposit account does not exceed $5,000,000 other than the Collateral Account,
Pledged Deposit Accounts listed on Schedule II hereto and additional Pledged
Deposit Accounts as to which such Grantor has complied with the applicable
requirements of Section 5.

(k) Such Grantor is not a beneficiary or assignee under any letter of credit in
a face amount greater than $5,000,000 other than the letters of credit described
in Schedule XI hereto and additional letters of credit as to which such Grantor
has complied in all material respects with the requirements of Section 16.

(l) This Agreement creates in favor of the Collateral Agent for the benefit of
the Secured Parties a valid first priority security interest, except as
otherwise provided for under the Loan Documents, in the Collateral granted by
such Grantor, securing the payment of the Secured Obligations. Each Grantor has
authorized the Collateral Agent to file financing and continuation statements
under the UCC and record Intellectual Property Security Agreements referred to
in Section 13(d) with the U.S. Patent and Trademark Office and the U.S.
Copyright Office necessary to perfect a first priority security interest in the
respective Collateral, as applicable, subject to certain exceptions contained
herein and in the Credit Agreement.

(m) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required (other than as otherwise provided for under the Credit Agreement or
this Agreement) for (i) the grant by such Grantor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection (to the extent required hereunder
and excluding any security interest in cash) or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest), except for the filing of financing and continuation statements under
the UCC, which financing statements have been duly filed and are in full force
and effect, the recordation of the Intellectual Property Security Agreements
referred to in Section 13(d) with the U.S. Patent and Trademark Office and the
U.S. Copyright Office, any filings outside the United States required to perfect
a security interest in Material Intellectual Property Collateral, and the
actions described in Section 4 with respect to the Security Collateral, which
actions have been taken and are in full force and effect, or (iii) the exercise
by the Collateral Agent of its voting or other rights provided for in this
Agreement or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with the disposition of any
portion of the Security Collateral by laws affecting the offering and sale of
securities generally.

(n) The Inventory that has been produced or distributed by such Grantor has been
produced in material compliance with all requirements of applicable Law,
including, without limitation, the Fair Labor Standards Act.

(o) As to itself and its Intellectual Property Collateral:

(i) Except as either individually or in the aggregate could not be reasonably
expected to have a Material Adverse Effect and to the knowledge of each Grantor,
the operation of such Grantor’s business as currently conducted and the use of
the Material Intellectual Property Collateral (as defined below) in connection
therewith do not infringe, misappropriate, dilute, misuse or otherwise violate
the intellectual property rights of any third party.

 

10



--------------------------------------------------------------------------------

(ii) Such Grantor is the exclusive owner or joint owner of all right, title and
interest in and to the Material Intellectual Property Collateral, or is entitled
to use all Material Intellectual Property Collateral subject only to the terms
of the related IP Agreements.

(iii) The Intellectual Property Collateral set forth on Schedule VI hereto
includes all patents, patent applications, trademark registrations and
applications and copyright registrations and applications that are Material
Intellectual Property Collateral.

(iv) The Material Intellectual Property Collateral is subsisting and has not
been adjudged invalid or unenforceable in whole or part, and to the best
knowledge of such Grantor, is valid and enforceable.

(v) The consummation of the Transactions will not result in the termination or
impairment of any of the Material Intellectual Property Collateral.

(vi) With respect to each material IP Agreement that constitutes a material
license, release, covenant not to sue, non-assertion assurance, or other
material right granted by such Grantor to any Person with respect to any part of
the Material Intellectual Property Collateral (other than (A) licenses granted
to such Grantor’s customers in the ordinary course of business and (B) patent
cross-licenses entered into in the ordinary course of such Grantor’s patent
licensing business), the effect of which would create a material impairment of
such Grantor’s use of such Material Intellectual Property Collateral as intended
in the operation of its respective business, except as could not be reasonably
expected to have a Material Adverse Effect: (A) such IP Agreement is valid and
binding and in full force and effect and represents the entire agreement between
the respective parties thereto with respect to the subject matter thereof;
(B) such IP Agreement will not cease to be valid and binding and in full force
and effect on terms identical to those currently in effect as a result of the
rights and interest granted herein, nor will the grant of such rights and
interest constitute a material breach or default under such IP Agreement or
otherwise give any party thereto a right to terminate such IP Agreement;
(C) such Grantor has not received any notice of termination or cancellation
under such IP Agreement; (D) such Grantor has not received any notice of a
breach or default under such IP Agreement, which breach or default has not been
cured; and (E) neither such Grantor nor any other party to such IP Agreement is
in breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(p) Such Grantor has no commercial tort claims in excess of $5,000,000 other
than those listed in Schedule VII hereto and additional commercial tort claims
as to which such Grantor has complied with the requirements of Section 17.

SECTION 9. Further Assurances. (a) Each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further commercially reasonable action that is necessary, or that the Collateral
Agent may reasonably request, in order to perfect (if and to the extent
perfection is required hereunder) and protect any pledge or security interest
granted or purported to be granted by such Grantor hereunder or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral of such Grantor. Each Grantor further agrees that it
shall, at the expense of such Grantor, take any and all commercially reasonable
actions necessary to defend title to the Collateral against all Persons and to
defend the security interest created hereunder and the priority thereof against
any Lien prohibited under the Credit Agreement.

 

11



--------------------------------------------------------------------------------

(b) Each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of such Grantor, regardless of whether any particular asset described in
such financing statements falls within the scope of the UCC or the granting
clause of this Agreement. A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.

(c) Each Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.

(d) Upon notice by the Collateral Agent, the Borrower will furnish to the
Collateral Agent on or prior to the fifth anniversary of the date hereof (but
not more than six months prior thereto), an opinion of counsel, from outside
counsel reasonably satisfactory to the Collateral Agent, to the effect that all
financing or continuation statements have been filed, and all other action has
been taken to perfect continuously from the date hereof the security interest
granted hereunder.

(e) Notwithstanding anything to the contrary in this Agreement or any other
Collateral Document, this Agreement shall be subject to the provisions of
Sections 6.12(a) and 6.12(c), as applicable, of the Credit Agreement.

(f) Notwithstanding anything to the contrary in this Agreement or any other
Collateral Document, none of the Grantors shall be obligated to take any steps
toward perfection in the People’s Republic of China.

SECTION 10. As to Equipment and Inventory. Each Grantor will keep its Equipment
(other than Equipment that is located at a customer or supplier location in the
ordinary course of business) and Inventory (other than Inventory on consignment
or sold in the ordinary course of business) at the places therefor specified in
Section 8(c) or, upon 30 days’ prior written notice to the Collateral Agent, at
such other places designated by such Grantor in such notice.

(a) Each Grantor will cause its Equipment to be maintained and preserved in
accordance with Section 6.06 of the Credit Agreement.

(b) Each Grantor will pay promptly when due all property and other material
taxes, assessments and governmental charges or levies imposed upon, and all
claims (including, without limitation, claims for labor, materials and supplies)
against, its Equipment and Inventory, except to the extent payment thereof is
not required by Section 6.04 of the Credit Agreement. In producing its
Inventory, each Grantor will comply with all requirements of applicable Law,
including, without limitation, the Fair Labor Standards Act.

SECTION 11. Insurance. Each Grantor will, at its own expense, maintain insurance
as required by the terms of the Credit Agreement. Each such policy shall in
addition (i) name the Collateral Agent as loss payee or additional insured
party, as applicable, thereunder (without any representation or warranty by or
obligation upon the Collateral Agent) as their interests may appear,
(ii) provide that there shall be no recourse against the Collateral Agent for
payment of premiums or other amounts with respect thereto and (iii) provide that
at least 10 days’ prior written notice of cancellation or of lapse shall be
given to the Collateral Agent by the insurer. Each Grantor will, if so
reasonably requested by the Collateral Agent, deliver to the Collateral Agent
original or duplicate policies of such insurance. Reimbursement under any
liability insurance maintained by any Grantor pursuant to this Section 11 may be
paid directly to the

 

12



--------------------------------------------------------------------------------

Person who shall have incurred liability covered by such insurance. Any
insurance proceeds related to a loss involving damage to Equipment or Inventory
shall be applied as set forth in the Credit Agreement.

SECTION 12. Post-Closing Changes. Each Grantor agrees to promptly notify the
Collateral Agent in writing of any change to its legal name, type of
organization, jurisdiction of organization, organizational identification number
(if any) or location from those set forth in Schedule VIII hereto and shall take
all action reasonably required by the Collateral Agent for the purposes of
perfecting (if and to the extent perfection is required hereunder) or protecting
the security interest granted by this Agreement. Each Grantor will hold and
preserve its records relating to the Collateral, including, without limitation,
the Assigned Agreements and Related Contracts, and will permit representatives
of the Collateral Agent at any reasonable time during normal business hours to
inspect and make abstracts from such records and other documents, upon
reasonable advance notice to such Grantor; provided that, excluding any such
visits and inspections during the continuance of an Event of Default, only the
Collateral Agent may exercise rights under this Section 12 and the Collateral
Agent shall not exercise such rights more often than one (1) time during any
calendar year absent the existence of an Event of Default; provided further
that, upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent or any Secured Party (or any respective representative or
independent contractor) may do any of the foregoing at the reasonable expense of
such Grantor at any time during normal business hours and upon reasonable
advance notice. If any Grantor does not have an organizational identification
number and later obtains one, within thirty (30) days, it will notify the
Collateral Agent of such organizational identification number.

SECTION 13. As to Intellectual Property Collateral. (a) With respect to each
item of its Intellectual Property Collateral that constitutes Material
Intellectual Property (“Material Intellectual Property Collateral”), except to
the extent failure to act could not reasonably be expected to have a Material
Adverse Effect, with respect to each item of its Material Intellectual Property
Collateral, each Grantor agrees to take, at its expense, commercially reasonable
actions that it determines are necessary in accordance with the exercise of its
business discretion, including, without limitation, register in the U.S. Patent
and Trademark Office, the U.S. Copyright Office and any other governmental
authority, to (i) maintain the validity and enforceability of such Material
Intellectual Property Collateral and maintain such Material Intellectual
Property Collateral in full force and effect, and (ii) pursue the registration
and maintenance of each patent, trademark, or copyright registration or
application, now or hereafter included in such Material Intellectual Property
Collateral of such Grantor, including, without limitation, the payment of
required fees and taxes, the filing of responses to office actions issued by the
U.S. Patent and Trademark Office, the U.S. Copyright Office or other
governmental authorities, the filing of applications for renewal or extension,
the filing of affidavits under Sections 8 and 15 of the U.S. Trademark Act, the
filing of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings, in all cases except (x) in
accordance with prudent industry practice, in the reasonable judgment of
management or that is uneconomical, negligible, obsolete or otherwise not
material in the conduct of its business or (y) pursuant to a transaction
permitted by Section 7.04 of the Credit Agreement or Section 7.05 of the Credit
Agreement.

(b) Except as could not be reasonably expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Material Intellectual Property Collateral may lapse, be
terminated or become invalid or unenforceable or placed in the public domain
(or, in case of a trade secret, lose its competitive value).

(c) Except when failure to do so could not reasonably be expected to cause a
Material Adverse Effect, each Grantor shall take commercially reasonable actions
that it determines are

 

13



--------------------------------------------------------------------------------

necessary in accordance with the exercise of its business discretion to preserve
and protect each item of its Material Intellectual Property Collateral.

(d) With respect to its Material Intellectual Property Collateral, on the
Closing Date or such later date as provided under the terms of the Credit
Agreement or which the Collateral Agent consents to in writing, each Grantor
agrees to execute and deliver to the Collateral Agent, with respect to all
Material Intellectual Property Collateral that is registered or with respect to
which registration is pending (i) an agreement, in substantially the form set
forth in Exhibit B hereto or otherwise in form and substance reasonably
satisfactory to the Collateral Agent (a “Copyright Security Agreement”), (ii) an
agreement, in substantially the form set forth in Exhibit C hereto or otherwise
in form and substance reasonably satisfactory to the Collateral Agent (a “Patent
Security Agreement”) and (iii) an agreement, in substantially the form set forth
in Exhibit D hereto or otherwise in form and substance reasonably satisfactory
to the Collateral Agent (a “Trademark Security Agreement” and, together with
each Copyright Security Agreement and each Patent Security Agreement, the
“Intellectual Property Security Agreements”), in each case for recording the
security interest granted hereunder to the Collateral Agent in such Material
Intellectual Property Collateral with the U.S. Patent and Trademark Office or
the U.S. Copyright Office, as applicable.

(e) Each Grantor agrees that should it obtain an ownership interest in any item
of the type set forth in Section 1(g) that is not on the date hereof a part of
the Material Intellectual Property Collateral (“After-Acquired Material
Intellectual Property”) (i) the provisions of this Agreement shall automatically
apply thereto, and (ii) any such After-Acquired Material Intellectual Property
and, in the case of trademarks, the goodwill symbolized thereby, shall
automatically become part of the Material Intellectual Property Collateral if
and to the extent such After-Acquired Material Intellectual Property meets the
definition of Material Intellectual Property Collateral, subject to the terms
and conditions of this Agreement with respect thereto. Promptly following the
delivery of each Compliance Certificate pursuant to Section 6.02(b) of the
Credit Agreement, as set forth in Section 6.14(b) of the Credit Agreement, each
Grantor shall provide written notice to the Collateral Agent identifying the
After-Acquired Material Intellectual Property consisting of patents, patent
applications, trademark registrations, trademark applications, copyright
registrations, and copyright applications that is Material Intellectual Property
Collateral acquired during such fiscal year, and such Grantor shall execute and
deliver to the Collateral Agent with such written notice, or otherwise
authenticate, an agreement in form and substance reasonably satisfactory to the
Collateral Agent (an “IP Domestic Security Agreement Supplement”) covering such
After-Acquired Material Intellectual Property that constitutes Material
Intellectual Property Collateral, which IP Domestic Security Agreement
Supplement shall be recorded with the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other governmental authorities necessary to perfect the
security interest hereunder in such After-Acquired Material Intellectual
Property. Notwithstanding anything to the contrary herein, nothing in this
Agreement or any other Loan Document shall require any Loan Party or any of
their Subsidiaries to make any filings or take any actions to record or perfect
the Administrative Agent’s Lien on and security interest in any intellectual
property Collateral other than Collateral that is Material Intellectual
Property.

(f) Notwithstanding anything to the contrary in this Agreement or any other
Collateral Document, no Grantor shall be obligated to (a) effect any filings
with respect to Material Intellectual Property Collateral outside of the country
of such Grantor’s incorporation or formation, or (b) perfect any Lien in any
intellectual property established in any jurisdiction other than such Grantor’s
jurisdiction of incorporation or formation.

SECTION 14. Voting Rights; Dividends; Etc. (a) So long as no Event of Default
shall have occurred and be continuing and the Collateral Agent has not given
notice to the Borrower:

 

14



--------------------------------------------------------------------------------

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose; provided, however, that such Grantor will not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on the value of the Security Collateral or any part
thereof or on the rights and remedies of the Collateral Agent or the other
Secured Parties under this Agreement or the ability of the Collateral Agent or
the other Secured Parties to exercise the same.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents; provided, however, that any and
all dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security Collateral
shall be, and shall be forthwith delivered to the Collateral Agent to hold as
Security Collateral and shall, if received by such Grantor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of such Grantor and be forthwith delivered to the Collateral Agent as
Security Collateral in the same form as so received (with any necessary
indorsement).

(iii) The Collateral Agent will execute and deliver (or cause to be executed and
delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

(b) Upon the occurrence and during the continuance of an Event of Default and
following notice from the Collateral Agent to the Borrower:

(i) All rights of each Grantor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 14(a)(i) shall, upon notice to such Grantor by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 14(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 14(b) shall
be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

SECTION 15. As to the Assigned Agreements. (a) For each Assigned Agreement
listed on Schedule V hereto, each Grantor party to such Assigned Agreement will
use commercially reasonable efforts to cause each party to such Assigned
Agreements other than a Grantor to execute and deliver a consent, to the extent
such consent is required pursuant to the terms of the UCC, and in substantially
the form of Exhibit A hereto or otherwise in form and substance reasonably
satisfactory to the Collateral Agent, granting a security interest in such
Assigned Agreement to the Collateral Agent pursuant to this Agreement.

 

15



--------------------------------------------------------------------------------

(b) Each Grantor will at its expense:

(i) perform and observe all terms and provisions of the Assigned Agreements to
be performed or observed by it, maintain the Assigned Agreements to which it is
a party in full force and effect, enforce the Assigned Agreements to which it is
a party in accordance with the terms thereof and take all such commercially
reasonable action to such end as may be reasonably requested from time to time
by the Collateral Agent; and

(ii) furnish to the Collateral Agent promptly upon receipt thereof copies of all
material notices, requests and other documents received by such Grantor under or
pursuant to the Assigned Agreements to which it is a party, and from time to
time (A) furnish to the Collateral Agent such information and reports regarding
the Assigned Agreements and such other Collateral of such Grantor as the
Collateral Agent may reasonably request and (B) upon reasonable request of the
Collateral Agent, make to each other party to any Assigned Agreement to which it
is a party such demands and requests for information and reports or for action
as such Grantor is entitled to make thereunder.

(c) Each Grantor agrees that it will not, to the extent prohibited by the Credit
Agreement:

(i) cancel or terminate any Assigned Agreement to which it is a party or consent
to or accept any cancellation or termination thereof;

(ii) amend, amend and restate, supplement or otherwise modify any such Assigned
Agreement or give any consent, waiver or approval thereunder;

(iii) waive any default under or material breach of any such Assigned Agreement;
or

(iv) take any other action in connection with any such Assigned Agreement that
would impair the value of the interests or rights of such Grantor thereunder or
that would impair the interests or rights of any Secured Party.

(d) Each Grantor hereby consents on its behalf and on behalf of its Subsidiaries
to the assignment and pledge to the Collateral Agent for benefit of the Secured
Parties of each Assigned Agreement to which it is a party by any other Grantor
hereunder.

(e) Upon the occurrence and during the continuance of an Event of Default and
the written request of the Collateral Agent, each Grantor shall instruct each
other party to each Assigned Agreement to which it is a party, that all payments
due or to become due under or in connection with such Assigned Agreement shall
be made directly to the Collateral Account or a Pledged Deposit Account subject
to a Deposit Account Control Agreement in form and substance reasonably
satisfactory to the Collateral Agent.

(f) All moneys received or collected pursuant to subsection (e) above shall be
(i) released to the applicable Grantor on the terms set forth in Section 7 so
long as no Event of Default shall have occurred and be continuing or (ii) if any
Event of Default shall have occurred and be continuing, applied as provided in
Section 22(b).

SECTION 16. As to Letter-of-Credit Rights. Upon the occurrence and during the
continuance of an Event of Default, if any Grantor is at any time a beneficiary
under a letter of credit issued in favor of such Grantor, such Grantor shall
promptly notify the Collateral Agent thereof and, at the request and

 

16



--------------------------------------------------------------------------------

option of the Collateral Agent, such Grantor shall, pursuant to an agreement in
form and substance reasonably satisfactory to the Collateral Agent, either
(i) use commercially reasonable efforts to arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to the Collateral
Agent of the proceeds of any drawing under the letter of credit or (ii) use
commercially reasonable efforts to arrange for the Collateral Agent to become
the transferee beneficiary of the letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.

SECTION 17. Commercial Tort Claims. Each Grantor will promptly give notice to
the Collateral Agent of any commercial tort claim individually in excess of
$5,000,000 that may arise after the date hereof and will immediately execute or
otherwise authenticate a supplement to this Agreement, and otherwise take all
necessary action, to subject such commercial tort claim to the first priority
security interest created under this Agreement.

SECTION 18. Transfers and Other Liens; Additional Shares. (a) Each Grantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, assignments and
other dispositions of Collateral and options relating to Collateral permitted
under the terms of the Credit Agreement or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral of such Grantor except for
the pledge, assignment and security interest created under this Agreement and
Liens permitted under the Loan Documents.

(b) Each Grantor agrees that it will (i) cause each issuer of the Pledged Equity
pledged by such Grantor not to issue any Equity Interests or other securities in
addition to or in substitution for the Pledged Equity issued by such issuer,
except to such Grantor (except for director’s qualifying shares and shares
issued to foreign nationals to the extent required by applicable law, or as
otherwise required by law), and (ii) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional Equity
Interests or other securities (subject to Section 1(d)(iii) with respect to any
Equity Interest in any Foreign Subsidiary).

SECTION 19. Collateral Agent Appointed Attorney in Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent such Grantor’s attorney in fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Collateral Agent’s reasonable
discretion, to take any action and to execute any instrument that the Collateral
Agent may deem necessary or advisable to effect the provisions of this
Agreement, including, without limitation:

(a) to obtain and adjust insurance required to be paid to the Collateral Agent
pursuant to Section 11,

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(c) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with subsection (a) or (b) above, and

(d) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Assigned Agreement or the rights of the Collateral Agent with respect to
any of the Collateral.

 

17



--------------------------------------------------------------------------------

SECTION 20. Collateral Agent May Perform. If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may, but without any obligation
to do so, with notice (or upon the occurrence and during the continuance of an
Event of Default, without notice), itself perform, or cause performance of, such
agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Grantor under Section 23.

SECTION 21. The Collateral Agent’s Duties. The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty (other than as imposed by law, this Agreement or any other
Loan Document) as to any Collateral, as to ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not any Secured Party has or is deemed to
have knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any
Collateral. The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which it accords
its own property and will not be liable or responsible for any loss or damage to
any Collateral, or for any diminution in the value thereof, by reason of any act
or omission of any sub-agent or bailee selected by the Collateral Agent in good
faith, except to the extent that such liability arises from the Collateral
Agent’s gross negligence, bad faith or willful misconduct.

SECTION 22. Remedies. Subject to Section 8.02 of the Credit Agreement, if any
Event of Default shall have occurred and be continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) occupy any
premises owned or, to the extent lawful and permitted, leased by any of the
Grantors where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation; and
(iv) exercise any and all rights and remedies of any of the Grantors under or in
connection with the Collateral, or otherwise in respect of the Collateral,
including, without limitation, (A) any and all rights of such Grantor to demand
or otherwise require payment of any amount under, or performance of any
provision of, the Assigned Agreements, the Receivables, the Related Contracts
and the other Collateral, (B) withdraw, or cause or direct the withdrawal, of
all funds with respect to the Account Collateral and (C) exercise all other
rights and remedies with respect to the Assigned Agreements, the Receivables,
the Related Contracts and the other Collateral, including, without limitation,
those set forth in Section 9-607 of the UCC. Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten days’ notice to
such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Grantor

 

18



--------------------------------------------------------------------------------

recognizes that in light of such applicable restrictions and limitations arising
under Federal and state securities laws, the Collateral Agent may, with respect
to any sale of the Pledged Equity, limit the purchasers to those who will agree,
among other things, to acquire such Pledged Equity for their own account, for
investment, and not with a view to the distribution or resale thereof. In the
event of any such sale, the Collateral Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Equity at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.

(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, or at any time thereafter applied (after payment of any
amounts payable to the Collateral Agent pursuant to Section 23) in whole or in
part by the Collateral Agent for the ratable benefit of the Secured Parties
against, all or any part of the Secured Obligations, as set forth in
Section 8.03 of the Credit Agreement.

(c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Collateral Agent, shall be segregated from other
funds of such Grantor and shall be forthwith paid over to the Collateral Agent
in the same form as so received (with any necessary indorsement).

(d) The Collateral Agent may, without notice to any Grantor except as required
by law and at any time or from time to time, charge, set off and otherwise apply
all or any part of the Secured Obligations against any funds held with respect
to the Account Collateral or in any other deposit account.

(e) The Collateral Agent may send to each bank, securities intermediary,
commodity intermediary or issuer party to any Deposit Account Control Agreement,
Securities Account Control Agreement, Commodity Account Control Agreement or
Uncertificated Security Control Agreement a “Notice of Exclusive Control” (or
similar term) as defined in and under such Agreement.

(f) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and such
Grantor shall supply to the Collateral Agent or its designee such Grantor’s
know-how and expertise, and documents and things relating to any Intellectual
Property Collateral subject to such sale or other disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property Collateral and to the manufacture, distribution,
advertising and sale of products and services of such Grantor.

(g) If the Collateral Agent shall determine to exercise its right to sell all or
any of the Security Collateral of any Grantor pursuant to this Section 22, each
Grantor agrees that, upon request of the Collateral Agent, such Grantor will, at
its own reasonable expense, do or cause to be done all such other commercially
reasonable acts and things as may be reasonably necessary to make such sale of
such Security Collateral or any part thereof valid and binding and in compliance
with applicable law.

(h) Notwithstanding anything to the contrary in this Agreement, the exercise of
remedies by the Collateral Agent under this Agreement upon the occurrence and
during the continuance of an Event of Default shall be subject to Section 8.02
of the Credit Agreement.

 

19



--------------------------------------------------------------------------------

SECTION 23. Indemnity and Expenses. (a) Each Grantor agrees to indemnify, defend
and save and hold harmless each Secured Party and each Representative Party (as
defined below) of any of the foregoing Persons (each, an “Indemnified Party”)
from and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or
resulting from this Agreement (including, without limitation, enforcement of
this Agreement), provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or such Indemnitee’s Representative Parties or
(y) result from a claim brought by any Grantor against an Indemnitee for breach
of such Indemnitee’s obligations under this Agreement, if such Grantor has
obtained a final judgment in its favor on such claim as determined by a court of
competent jurisdiction. For purposes of this Section 23(a), “Representative
Parties” means, as to any Person, (i) such Person’s officers, directors and
employees and (ii) such Person’s Affiliates, agents, advisers and other
representatives, in each case to the extent acting at the direction of such
Person.

(b) Each Grantor will within 30 days of written demand pay to the Collateral
Agent the amount of any and all reasonable expenses, including, without
limitation, the reasonable fees and reasonable out-of-pocket expenses of its
counsel and of any experts and agents, that the Collateral Agent may incur in
connection with (i) the custody, preservation, use or operation of, or the sale
of, collection from or other realization upon, any of the Collateral of such
Grantor, (ii) the exercise or enforcement of any of the rights of the Collateral
Agent or the other Secured Parties hereunder or (iii) the failure by such
Grantor to perform or observe any of the provisions hereof.

SECTION 24. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Agent and the Grantors, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No failure on the part of the Collateral Agent
or any other Secured Party to exercise, and no delay in exercising any right
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.

(b) Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit E hereto (each a “Security
Agreement Supplement”), such Person shall be referred to as an “Additional
Grantor” and shall be and become a Grantor hereunder, and each reference in this
Agreement and the other Loan Documents to “Grantor” shall also mean and be a
reference to such Additional Grantor, each reference in this Agreement and the
other Loan Documents to the “Collateral” shall also mean and be a reference to
the Collateral granted by such Additional Grantor and each reference in this
Agreement to a Schedule shall also mean and be a reference to the schedules
attached to such Security Agreement Supplement.

SECTION 25. Notices, Etc. All notices and other communications provided for
hereunder shall be either (i) in writing (including telegraphic, telecopier or
telex communication) and mailed, telegraphed, telecopied, telexed or otherwise
delivered or (ii) by electronic mail (if electronic mail addresses are
designated as provided below) confirmed immediately in writing, in the case of
the US Borrower or the Collateral Agent (as provided for the Administrative
Agent thereunder), addressed to it at its address specified in the Credit
Agreement and, in the case of each Grantor other than the US Borrower, addressed
to it at its address set forth opposite such Grantor’s name on the signature
pages hereto or on the signature page to the Security Agreement Supplement
pursuant to which it became a party hereto; or, as to any

 

20



--------------------------------------------------------------------------------

party, at such other address as shall be designated by such party in a written
notice to the other parties. All such notices and other communications shall be
deemed to be given or made upon the earlier to occur of (i) actual receipt by
the relevant party hereto and (ii) (A) if delivered by hand or by courier, when
signed for by or on behalf of the relevant party hereto; (B) if delivered by
mail, four (4) Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed; and (D) if
delivered by electronic mail, when delivered. Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or of any Security Agreement Supplement or Schedule hereto shall be
effective as delivery of an original executed counterpart thereof.

SECTION 26. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations (other than
(x) obligations with respect to Secured Hedge Agreements, (y) Cash Management
Obligations not yet due and payable and (z) the contingent obligations not yet
accrued and payable under the Loan Documents), (ii) the Maturity Date for the
Revolving Credit Facility, (iii) the Maturity Date for the Term Loan Facility
and (iv) the termination or expiration of all Letters of Credit, (b) be binding
upon each Grantor, its successors and assigns and (c) inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Secured Parties and their respective permitted successors, transferees and
assigns. Without limiting the generality of the foregoing subsection (c), any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes, if
any, held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise, in each case as provided in Section 10.07 of the Credit
Agreement.

SECTION 27. Release; Termination. (a) Upon any sale, lease, transfer or other
disposition of any item of Collateral of any Grantor in accordance with the
terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), the Collateral Agent will, at such Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted hereby; provided, however, that
(i) such Grantor shall have delivered to the Collateral Agent a written request
for release describing the item of Collateral and the terms of the sale, lease,
transfer or other disposition in reasonable detail, including, without
limitation, the price thereof and any expenses in connection therewith, together
with a form of release for execution by the Collateral Agent and a certificate
of such Grantor to the effect that the transaction is in compliance with the
Loan Documents and as to such other matters as the Collateral Agent may
reasonably request and (ii) the proceeds of any such sale, lease, transfer or
other disposition required to be applied, or any payment to be made in
connection therewith, in accordance with Section 2.05 of the Credit Agreement
shall, to the extent so required, be paid or made to, or in accordance with the
instructions of, the Collateral Agent when and as required under Section 2.05 of
the Credit Agreement.

(b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations (other than (x) obligations with respect to Secured Hedge
Agreements, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable under the
Loan Documents), (ii) the Maturity Date for the Revolving Credit Facility,
(iii) the Maturity Date for the Term Loan Facility and (iv) the cash
collateralization, back-stop (on terms reasonably satisfactory to the Collateral
Agent), termination or expiration of all Letters of Credit, the pledge and
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the applicable Grantor. Upon any such termination,
the Collateral Agent will, at the applicable Grantor’s expense, execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.

 

21



--------------------------------------------------------------------------------

SECTION 28. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

SECTION 29. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

SENSATA TECHNOLOGIES FINANCE
        COMPANY, LLC By:     /s/ Jeffrey Cote     Name:   Jeffrey Cote    
Title:   Chief Financial Officer   Address for Notices:    

c/o Sensata Technologies

529 Pleasant Street

Attleboro, MA 02703

 

Domestic Security Agreement



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES, INC. By:     /s/ Jeffrey Cote     Name:   Jeffrey Cote    
Title:   Chief Financial Officer   Address for Notices:    

529 Pleasant Street

Attleboro, MA 02703

 

Domestic Security Agreement



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES MASSACHUSETTS, INC. By:     /s/ Jeffrey Cote     Name:  
Jeffrey Cote     Title:   Chief Financial Officer   Address for Notices:    

529 Pleasant Street

Attleboro, MA 02703

 

Domestic Security Agreement



--------------------------------------------------------------------------------

Schedule I to the

Domestic Security Agreement

INVESTMENT PROPERTY

Part I

Initial Pledged Shares

 

Grantor

 

Issuer

 

Class of
Equity
Interest

   Par Value    Certificate
No(s)    Number of
Shares    Percentage
of
Outstanding
Shares

Part II

Initial Pledged Debt

 

Grantor

 

Debt
Issuer

 

Description of

Debt

   Debt
Certificate
No(s)    Final Maturity    Outstanding
Principal
Amount

Part III

Other Investment Property

 

Grantor

 

Issuer

 

Name of
Investment

   Certificate
No(s)    Amount    Other
Identification



--------------------------------------------------------------------------------

Schedule II to the

Domestic Security Agreement

PLEDGED DEPOSIT ACCOUNTS

 

Grantor

 

Type of Account

 

Name and
Address
of Bank

   Account Number



--------------------------------------------------------------------------------

Schedule III to the

Domestic Security Agreement

SECURITIES ACCOUNTS

 

Grantor

 

Type of Account

 

Name and
Address of
Securities
Intermediary

   Account Number



--------------------------------------------------------------------------------

Schedule IV to the

Domestic Security Agreement

COMMODITIES ACCOUNTS

 

Grantor

 

Type of Account

 

Name and
Address of
Commodity
Intermediary

   Account Number



--------------------------------------------------------------------------------

Schedule V to the

Domestic Security Agreement

ASSIGNED AGREEMENTS

 

Grantor

  

Assigned Agreement



--------------------------------------------------------------------------------

Schedule VI to the

Domestic Security Agreement

INTELLECTUAL PROPERTY

I. Patents

 

Grantor

   Patent
Titles    Country    Patent No.    Application No.    Filing Date    Issue Date

II. Trademarks

 

Grantor

   Country    Mark    Reg.
No.    Application
No.    Filing
Date    Issue
Date

III. Copyrights

 

Grantor

   Country    Title    Reg.
No.    Application
No.    Filing
Date    Issue
Date



--------------------------------------------------------------------------------

Schedule VII to the

Domestic Security Agreement

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

Schedule VIII to the

Domestic Security Agreement

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF

ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER

 

Grantor   Location   Chief
Executive
Office    Type of
Organization    Jurisdiction
of
Organization    Organizational
I.D. No.



--------------------------------------------------------------------------------

Schedule IX to the

Domestic Security Agreement

CHANGES IN NAME, LOCATION, ETC.



--------------------------------------------------------------------------------

Schedule X to the

Domestic Security Agreement

LOCATION OF EQUIPMENT AND INVENTORY

[Name of Grantor]

Locations of Equipment:

Locations of Inventory:

[Name of Grantor]

Locations of Equipment:

Locations of Inventory:



--------------------------------------------------------------------------------

Schedule XI to the

Domestic Security Agreement

LETTERS OF CREDIT

 

Beneficiary
(Grantor)

 

Issuer

 

Nominated
Person
(if any)

   Account
Party    Number    Maximum
Available
Amount    Date



--------------------------------------------------------------------------------

Schedule XII to the

Domestic Security Agreement

BILATERAL OBLIGATIONS